Citation Nr: 0933188	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  03-37 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to an increase in a 30 percent rating for 
headaches.

[The issue of whether a March 9, 1994 decision of the Board 
of Veterans' Appeals (Board), which denied a claim for a 
rating in excess of 30 percent for service-connected headache 
disorder, should be revised or reversed on the grounds of 
clear and unmistakable error (CUE), will be addressed in a 
separate Board decision under a different docket number].


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to 
September 1980 and from December 1982 to October 1986.

This case comes before the Board on appeal of a January 2002 
rating decision of the Tiger Team at the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Cleveland, Ohio.  Thereafter, the Veteran's claims file was 
returned to his local RO in Waco, Texas.

In June 2006, the Veteran testified at a Travel Board hearing 
at the RO.

In a decision dated November 2006, the Board denied the 
Veteran's claims.  The Veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a memorandum decision dated September 2008, the Court 
vacated the Board's decision and remanded the claims for 
further adjudication.

The Board notes that, in argument presented to the Court and 
by letter received in April 2009, the Veteran raised several 
claims involving CUE in past RO rating decisions as well as 
additional service connection claims for consideration.  
These issues, which have not been developed and adjudicated 
by the RO, are referred to the RO for appropriate action.

As noted on the title page, the Board will address in a 
separate decision the Veteran's allegations that the Board 
committed CUE in a March 1994 decision.  The Board may 
address this issue without RO consideration as it has 
original jurisdiction over any CUE motion involving its own 
decision.  See 38 C.F.R. § 20.1400.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran seeks service connection for a neck disability, 
related to an injury that occurred in 1980.  The Veteran was 
first treated for a chronic neck disability in 1988, which 
was approximately 8 years after the in-service incident.  

In connection with this claim, a VA examiner in August 2001 
provided a conclusory statement that the Veteran's cervical 
spine disorder was based upon an injury which occurred during 
active duty in "1981."  The Court agreed with the Board's 
finding that the VA examiner's conclusory statement, which 
lacked any analysis to support the conclusion reached, did 
not provide a proper basis to award service connection.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In a decision decided well after the Board's November 2006 
decision, the Court held that, once VA undertakes to provide 
a claimant an examination, it must obtain an adequate 
examination for rating purposes regardless of whether VA was 
statutorily obligated to obtain the opinion in the first 
instance.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Pursuant to the decision in Barr, decided after the Board's 
2006 decision, the Court has ordered that VA obtain an 
adequate medical opinion as to whether the Veteran's current 
neck disorder is related to events in service. 

With regard to the service-connected headache disorder claim, 
the Court determined that the record includes evidence that 
the Veteran's symptoms may have varied over the course of the 
appeal, indicating the possibility of a staged rating.  See 
Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  As the 
Veteran was last afforded VA examination of the service-
connected headache disorder in 1991, the Court determined 
that a current medical examination was necessary to decide 
the claim.  This claim, therefore, is remanded for additional 
VA examination to determine the severity of the Veteran's 
headache disorder during the course of the appeal.

With regard to both claims, the parties have identified 
potentially relevant records from the VA outpatient clinic in 
Lubbock, Texas and with the Amarillo, Texas VA Health Care 
System which have not been associated with the claims folder.  
Notably, the Veteran described that VA had a folder 
containing his private medical records which may or may not 
be available electronically.  Thus, the case is remanded to 
obtain all available records from these facilities.

In proceedings before the Court, the Veteran reported filing 
a claim for disability benefits from the Social Security 
Administration (SSA) in 1987, at which time he was evaluated 
by a neurologist for his headache disorder.  The neurology 
report, dated November 1987, is of record.  Nonetheless, on 
remand, the RO should also attempt to obtain all SSA records.

In proceedings before the Court, the Veteran discussed the 
diagnostic criteria necessary for the maximum 50 percent 
rating for migraine headaches as well as the criteria for an 
extraschedular rating under 38 C.F.R. § 3.321(b).  No 
discussion was offered during the proceedings related to the 
impact of a Court decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), dated January 2008, regarding notice for 
increased rating claims in general.  

While the decision in Vazquez did not exist at the time the 
Board address this claim in 2006, in light of the Court's 
decision above (citing a Court decision that did not exist at 
the time the Board addressed the current claim), the Board 
must address this case. 

In Vazquez-Flores, the Court held that notice complying with 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate an increased rating 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  

Further, if the Diagnostic Code (DC) under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.

The Veterans Benefits Administration (VBA) has issued 
guidance regarding the notification procedures resulting from 
the Court's decision in Vazquez-Flores.  See VBA Fast Letter 
08-16 (June 2, 2008).  In pertinent part, VBA determined 
that, in an increased rating claim, a claimant must be 
provided the relevant DC rating criteria under which the 
disability at issue is currently rated. 

In light of the Court's decision in Vazquez-Flores and the 
guidance contained in VBA Fast Letter 08-16, the Board will 
also order corrective notice.

Finally, the Veteran alleges that a VA physician, Dr. W.L., 
wrote an opinion supporting his service connection claim for 
a neck disability.  While the Board will obtain all available 
VA clinical records, the Veteran should be notified to submit 
any opinion in his possession and/or to obtain and submit any 
opinion directly to the RO.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran the following 
notice:

a)  to submit medical or lay evidence 
demonstrating a worsening or increase in 
severity of his service-connected 
headache disorder and the effect that 
worsening has on his employment and daily 
life consistent with the holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) and the guidance set forth in VBA 
Fast Letter 08-16; 

b) notice of the schedular criteria for 
evaluating his service-connected headache 
disorder under DC 8100 and the criteria 
for referral for an extraschedular rating 
under 38 C.F.R. § 3.321(b); and

c) notify the Veteran of his right to 
submit any medical opinions in his 
possession and/or to obtain and submit 
any opinion directly to the RO, to 
include any opinions provided by Dr. W.L, 
regarding the etiology of his neck 
disability.

2.  Obtain the Veteran's clinical treatment 
records of treatment from Dr. W.L. at the VA 
outpatient clinic in Lubbock, Texas and all 
available clinical records with the 
Amarillo, Texas VA Health Care System, to 
include a specific search as to the 
existence of any non-electronic records.

3.  Obtain the Veteran's SSA records, 
including all medical records which formed 
the basis of any decision rendered for a 
claim filed in 1987.  Efforts to obtain 
these records should also be documented, and 
any evidence received in response to this 
request should be associated with the claims 
folder.

4.  Arrange for the Veteran to undergo an 
appropriate VA examination in order to 
determine the nature and likely etiology of 
his cervical spine disorder.  The entire 
claims file must be made available to the 
health care provider designated to examine 
the Veteran, and the examination report 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.

Based on the examination and review of the 
record, the examiner should identify all 
current cervical spine disorders present and 
offer an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
currently diagnosed cervical spine disorder 
first manifested in service or is the result 
of injury or disease incurred or aggravated 
during active duty service from September 
1976 to September 1980 and from December 
1982 to October 1986.

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.  

The examiner should include a complete 
explanation with his or her opinion, based 
on findings on examination and information 
obtained from review of the record, to 
include (if possible, but not required) 
discussion of the significance of the 
following evidence:

	- an August 1980 service treatment record 
(STR) documenting injury to the forehead, 
right leg and right arm after being hit with 
landing gear, and resulting in a small 
abrasion on the forehead, a right forearm 
bruise, and small bruise of the right lower 
leg;

	- a September 1980 STR which included the 
Veteran's description of the 1980 accident, 
complaint of right arm weakness, the 
notation "No LOC. No HA's etc.  Neck Pain," 
and assessment of possible nerve compression 
secondary to accident;

	- the findings from a November 1982 
enlistment examination, to include the 
Veteran's "Report of Medical History";

	- the findings from a February 1986 flight 
recommendation examination;

	- a July 1986 STR noting headaches 
beginning in the neck and pulling into the 
temples;

	- an August 6, 1986 STR noting throbbing 
pain at the back of the neck and temporal 
area assessed as vascular headaches;

	- an August 20, 1986 STR describing 
headaches beginning "right at base of head 
on both sides"; 

	- the post service medical records first 
reflecting specific treatment for cervical 
spine disability in June 1988; and

	- the overall consistency of the Veteran's 
description of injury and continuity of 
symptomatology when viewed against the 
entire evidentiary record.

If the examiner determines that the 
requested opinion cannot be provided without 
resort to mere speculation, he or should 
must provide a rationale as to why such an 
opinion is not possible.

5.  Schedule the Veteran for appropriate 
examination to determine the current nature 
and severity of his service-connected 
headache disorder.  The claims folder should 
be provided to the examiner for review.  The 
entire claims file must be made available to 
the health care provider designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  The examiner should provide the 
following findings:

a) describe the frequency, duration, and 
severity of both non-prostrating and 
prostrating headache attacks describing 
the symptomatology which differentiates 
a non-prostrating and prostrating 
headache attack; and

b) describe whether the Veteran 
manifests frequent completely 
prostrating and prolonged attacks 
headache attacks productive of severe 
economic inadaptability and, if so, 
determine the onset of such 
symptomatology.

The Board notes that the rating criteria do 
not define "prostrating."  By way of 
reference, the Board notes that according to 
WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN 
ENGLISH, THIRD COLLEGE EDITION (1986), p. 
1080, "prostration" is defined as "utter 
physical exhaustion or helplessness."  A 
very similar definition is found in 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1367 (28th Ed. 1994), in which 
"prostration" is defined as "extreme 
exhaustion or powerlessness."

The term "productive of economic 
inadaptability" is also not defined in the 
rating criteria.  The term "productive of" 
is consistent with common meaning of 
"producing" or "capable of producing," 
and the term "inadaptability" is consistent 
with the meaning of affecting economic 
adjustment.  See generally Pierce v. 
Principi, 18 Vet. App. 440 (2004).

If the examiner determines that the 
requested opinion cannot be provided without 
resort to mere speculation, he or should 
must provide a rationale as to why such an 
opinion is not possible.

6.  Thereafter, readjudicate the claims.  If 
the benefits sought on appeal remain denied, 
the Veteran and his representative, if any, 
should be provided a supplemental statement 
of the case and an appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

